Citation Nr: 0838619	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to July 
1978, with additional service in the National Guard from 1978 
to 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland in June 2008 to 
present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.


FINDING OF FACT

The credible medical evidence relates the veteran's tinnitus 
to his periods of active duty for training. 


CONCLUSION OF LAW

Tinnitus was incurred or aggravated in the veteran's active 
duty service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for tinnitus, which he 
primarily contends is the result of noise exposure during his 
National Guard service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The current medical evidence confirms that the veteran has a 
diagnosis of tinnitus.  See VA examination, August 2003; see 
also, private examination, October 2006.  The next question, 
therefore, is whether there is an in-service event or injury.  
With specific regard to claims based on National Guard and 
Reserve service, service connection may be granted for 
disability resulting from either disease or injury incurred 
in, or aggravated while performing, active duty for training 
(ACDUTRA).  With respect to time periods of inactive duty 
training (INACDUTRA), service connection may only be granted 
for injury so incurred or aggravated.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).  In this case, the 
veteran seeks service connection for a disease; thus, periods 
of INACDUTRA are irrelevant to the claim.

The veteran testified in his hearing before the undersigned 
that he had significant noise exposure during his National 
Guard service during simulated combat situations for training 
purposes.  Service personnel records confirm that the veteran 
participated in multiple periods of active duty for training 
involving the conduct of such exercises, including providing 
control and battlefield effects during the simulated 
engagements.  These records also confirm that he performed 
duties as Range Safety Officer during annual training 
missions and that he cross-trained machine gun instructors to 
perform a basic rifle marksmanship mission.  This evidence is 
sufficient to establish significant gunfire and artillery 
noise exposure while on ACDUTRA.  The question remains 
whether that noise exposure is medically related to his 
current tinnitus. 

In August 2003, the veteran underwent a VA examination to 
determine the nature and etiology of his tinnitus.  The 
report shows that the examiner found that it was not likely 
that the veteran's tinnitus was related to his service.  It 
is unclear whether the examiner reviewed the veteran's claims 
file, including his extensive military records.  What does 
appear clear is that the examiner did not consider the 
veteran's National Guard service; instead, the focus was 
noted to be on his initial three years of active duty.  
Because the scope of the opinion is so limited, it is 
afforded little probative weight in this determination.  

In December 2006, the veteran submitted a private medical 
opinion in support of his claim.  This opinion thoroughly and 
accurately detailed the circumstances of the veteran's active 
duty service, as well as his duties in the National Guard, 
entailing his training with a variety of weapons.  The 
physician also reviewed the veteran's lack of pre- and post-
service noise exposure, explaining that the veteran had no 
extensive childhood exposure and that his career after the 
service was in retail management.  He noted the veteran's 
negative family history for ear problems.  He reviewed the 
veteran's medical examinations diagnosing both hearing loss 
and tinnitus and conducted his own exam of the veteran.  The 
physician opined that given his history of military noise 
exposure, his lack of other head trauma or noise exposure 
outside the military, and the noise-induced nature of his 
current hearing loss, the veteran's tinnitus was the result 
of the exposure to acoustic trauma during his military 
service.  

The physician who provided the opinion is competent, as he 
has been medically trained in the field of otolaryngology.  
The opinion itself is found to be credible, as it was offered 
on the basis of a review of all available evidence, to 
include the veteran's period of National Guard service.  The 
physician offered a reasoned, medical basis for his opinion.  
Therefore, this opinion is far more probative of the 
etiological question at issue than the prior, limited scope 
opinion.  As this credible opinion is in favor of a nexus to 
service, service connection for tinnitus is warranted.

As a final matter, the Board notes that the agency of 
original jurisdiction has a duty to notify and assist the 
veteran with his claim for benefits under 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2008).  As explained 
above, service connection for tinnitus is warranted; 
therefore, a full discussion of whether VA met these duties 
is not needed, as no prejudice can flow to the veteran from a 
full grant of benefits.  

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


